COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 AERIELLE KILGORE,                                              No. 08-17-00172-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         Criminal District Court No. 1
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                            State.                              (TC# 20120D05387)
                                               §



                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until February 27, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Evangelina Morales, Official Court Reporter for the Criminal

District Court No. 1, for El Paso County, Texas, prepare the Reporter’s Record for the above styled

and numbered cause, and forward the same to this Court on or before February 27, 2018.

       IT IS SO ORDERED this 16th day of January, 2018.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.